                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-19-05127-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           6564944
       vs.                                 Location Code: M13

  JOHN D. GIBSON,                          ORDER

              Defendant.


      Based upon the United States’ unopposed motion to accept the defendant’s

payment of a $35 fine and $30 processing fee for violation 6564944 (for a total of

$65), and for good cause shown,

      IT IS ORDERED that the $65 fine ($35 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 6564944.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

September 12, 2019, is VACATED.

      DATED this 3rd day of September, 2019.
